DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed June 28, 2022, which amends claims 1, 2, and 18 and cancels claims 3, 4, 6, and 10-13. Claims 1, 2, 5, 7-9, and 14-18 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed June 28, 2022, caused the withdrawal of the rejection of claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth in the Office action mailed March 28, 2022.
Applicant’s amendment of the claims, filed June 28, 2022, caused the withdrawal of the rejection of claims 3, 4, 6, and 10-13 under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US 2011/0240983) in view of Bae et al. (WO 2013/009095) and Oyamada et al. (US 2008/0105865) as set forth in the Office action mailed March 28, 2022. The applicant cancels claims 3, 4, 6, and 10-13; therefore, the claims are no longer pending.

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that there is no motivation to modify the compound of Sekiguchi, the Office points out that the prior art teaches pyridine groups and phenyl groups act in similar manner when used as substituents on triazine groups (Bae table 1 of WO document). This teaching shows that it would have been obvious to substitute the phenyl groups for pyridine groups and the applicant’s argument is not persuasive.
Regarding the applicant’s argument that the substitution would lead the compound being unsatisfactory for its intended purpose, the Office points out that the prior art teaches that in electroluminescent devices teach that substituting phenyl groups for pyridine groups still allow the compounds to be used for electroluminescent devices; therefore, the modify compound of Sekiguchi would still be satisfactory for it intended purpose and the applicant’s argument is not persuasive. 
Regarding the applicant’s argument that chemistry is experimental science with a low level of predictability, the Office disagrees with this assessment as if this would be the case than the applicant has not fully enable their claimed invention. If chemistry would have such a low level of predictability then the applicant would have to provide information for all compounds that meet the applicant’s claimed formula as it would not be predictable to one of ordinary skill in the art that all the compounds claimed by the applicant’s formulas could be made or even be used as compounds in electroluminescent devices. Furthermore, the Office points out that the applicant has not provided any evidence that chemistry has low level predictability. The Office points out that the prior art shows that making the change from phenyl groups to pyridine groups would lead to compounds with similar device properties when used in electroluminescent device; therefore, one of ordinary skill in the art would expect this to be case in compounds of Sekiguchi. The applicant has not provided any evidence refuting this teaching. The Office points out that in the examples of the specification that applicant only compounds the claimed compounds to a compound that comprises a variety of different groups compared to the claimed compounds and a direct comparison of the compounds and the groups of the compounds cannot be used to show that the applicant’s compounds are superior to compounds just containing the phenyl groups.
Regarding the applicant’s argument that the claimed compounds are used only as electron transporting compounds, the Office points out that the claims are much broader than just using the compounds as electron transporting compounds. The Office points out that applicant’s claims contain claims just to the compound; therefore, the compound can be used anywhere in an electroluminescent device. In the narrowest claim, the compounds can be used in either the light emitting layer or the electron transporting layer. The broad claims show that the applicant’s claimed invention is not just directed to the electron transporting layer; therefore, the applicant’s argument that the compounds are superior electron transporting materials is not persuasive because the compounds do not even need to be electron transporting materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 7-9, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US 2011/0240983) (hereafter “Sekiguchi”) in view of Bae et al. (WO 2013/009095) (hereafter “Bae”), where is a machine translation is used as an English equivalent, and Oyamada et al. (US 2008/0105865) (hereafter “Oyamada”).
Regarding claims 1, 2, 5, 7-9, and 14-18, Sekiguchi teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0131]-[0141]). Sekiguchi teaches that the light emitting layer comprise can comprise the following compound, 
    PNG
    media_image1.png
    185
    271
    media_image1.png
    Greyscale
 (paragraph [0028]). 
Sekiguchi does not teach or make obvious where one at least one of the phenyl groups is heteroaryl group comprising a nitrogen atom.
Bae teaches pyridine groups can be substitute groups for phenyl groups when attached to a core triazine group (see the compounds on pages 7-60 of the WO document). Bae teaches that the compound with the pyridine or phenyl groups act in a similar manner when used in electroluminescent devices (see table 1 of the WO document).
Oyamada teaches pyrene compounds can be substituted with multiple heteroaryl groups comprising nitrogen atoms and not just phenyl groups and the compounds can be used for the same purpose in electroluminescent devices (paragraphs [0142]-[0147], Figs. 1(a)-Fig.4(b)).
It would have been obvious the one of ordinary skill in the art at the time the invention was effectively filed to substitute the phenyl groups in the compound of Sekiguchi for pyridine groups to arrive at 
    PNG
    media_image2.png
    170
    228
    media_image2.png
    Greyscale
. The substitution would have been one known substituent on triazine compounds for another. One of ordinary skill in the art would expect the compounds to act in a similar manner when used in electroluminescent devices. Bae teaches that the pyridine groups can be substituents for the phenyl groups and Oyamada teaches that pyrene compounds can be comprising heteroaryl groups as substituents and the pyrene compounds can be used for the same purpose in electroluminescent devices. The applicant’s claimed energy levels would naturally flow from the combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759